            Case 1:18-cv-01551-ESH Document 43 Filed 10/11/18 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


  LUCAS CALIXTO, et al.,

                  Plaintiffs,

                           v.

  UNITED STATES DEPARTMENT OF THE                     Civil Action No. 18-1551 (ESH)
  ARMY and MARK ESPER, in his official
  Capacity as Secretary, U.S. Department of the
  Army,

                 Defendants.



                        NOTICE OF FILING REPORT UNDER SEAL


       In accordance with the Court’s October 5, 2018 Order, Defendants respectfully submit

the following report, incorporating the exhibits filed under seal.

       1. The Court ordered that Defendants “shall re-file under seal their report previously

filed at ECF Nos. 27, 27-1, and 27-2, by Thursday, October 11, 2018 at 12:00 p.m.” ECF No.

39.

       2.    Pursuant to the Court’s Order, Defendants have filed the report under seal.

Dated: October 11, 2018                       Respectfully submitted,

                                              JESSIE K. LIU, D.C. Bar #472845
                                              United States Attorney

                                              DANIEL F. VAN HORN, D.C. Bar #924092
                                              Chief, Civil Division


                                              By: /s/ Jeremy A. Haugh_
                                              JEREMY A. HAUGH
                                              Special Assistant United States Attorney
                                              U.S. Attorney’s Office, Civil Division
                                              555 4th Street, N.W.
Case 1:18-cv-01551-ESH Document 43 Filed 10/11/18 Page 2 of 2



                           Washington, D.C. 20530
                           (202) 252-2574 (phone)
                           (202) 252-2599 (fax)
                           Jeremy.haugh@usdoj.gov

                           Attorneys for Defendants




                              2
